EXHIBIT 10.40

AMENDED AND RESTATED

EQUITY GRANT PROGRAM

FOR

NONEMPLOYEE DIRECTORS UNDER THE

COINSTAR, INC.

1997 AMENDED AND RESTATED EQUITY INCENTIVE PLAN

(As amended by the Compensation Committee on June 4, 2007)

The following provisions set forth the terms of the equity grant program (the
“Program”) for nonemployee directors of Coinstar, Inc. (the “Company”) under the
Company’s 1997 Amended and Restated Equity Incentive Plan (the “Plan”). The
following terms are intended to supplement, not alter or change, the provisions
of the Plan, and in the event of any inconsistency between the terms contained
herein and in the Plan, the Plan shall govern. All capitalized terms that are
not defined herein shall be as defined in the Plan.

 

1. Eligibility

Each director of the Company elected or appointed to the Board who is not
otherwise an employee of the Company or of any Affiliate of the Company (a
“Nonemployee Director”) shall be eligible to receive Options and restricted
stock grants (individually, a “Restricted Stock Grant”) under the Plan, as
discussed below.

 

2. Options

 

  (a) Option Grants

 

  (i) Annual Option Grants

Beginning with the 2007 Annual Meeting of Stockholders, immediately following
each Annual Meeting of Stockholders, each Board member who is then a Nonemployee
Director shall automatically be granted an Option (an “Annual Option Grant”), as
follows:

(1) the Chairman of the Board, if he or she is a Nonemployee Director, shall
automatically be granted an Option to purchase shares of Common Stock with a
Black-Scholes or binomial value (whichever method is then being used by the
Company to value its stock options for financial reporting purposes) of $50,000,
with any fractional share rounded to the nearest whole share (0.5 to be rounded
up), on the terms and conditions set forth herein, and

(2) each other Nonemployee Director shall automatically be granted an Option to
purchase shares of Common Stock with a Black-Scholes or binomial value
(whichever method is then being used by the Company to value its stock options
for financial reporting purposes) of $35,000, on the terms and conditions set
forth herein.



--------------------------------------------------------------------------------

  (ii) Prorated Option Grants

Beginning with the 2007 Annual Meeting of Stockholders, upon a Nonemployee
Director’s initial election or appointment to the Board on a date other than the
date of an Annual Meeting of Stockholders, each such Nonemployee Director shall
automatically be granted a prorated Annual Option Grant (a “Prorated Option
Grant”), based on the number of full calendar months between the date of initial
election or appointment and the date of the first anniversary of the then last
Annual Meeting of Stockholders.

 

  (b) Vesting and Exercisability

Each Annual Option Grant shall vest and become exercisable in equal monthly
installments over the period from the date of grant until the first anniversary
of the date of grant, at which time the Annual Option Grant shall be fully
vested and exercisable.

Each Prorated Option Grant shall vest and become exercisable in full on the
first anniversary of the date of grant for the then last Annual Option Grant
granted hereunder.

Subject to the vesting and exercisability schedule described above, each Option
may be exercised in whole or in part at any time; provided, however, that an
Option may not be exercised for less than a reasonable number of shares at any
one time, as determined by the Plan Administrator.

 

  (c) Option Exercise Price

The exercise price of an Option shall be equal to the Fair Market Value of the
Common Stock on the date of grant.

 

  (d) Manner of Option Exercise

An Option shall be exercised by giving the required notice to the Company,
stating the number of shares of Common Stock with respect to which the Option is
being exercised, accompanied by payment in full for such Common Stock, which
payment may be, to the extent permitted by applicable laws and regulations, in
whole or in part:

(i) in cash or check;

(ii) if and so long as the Common Stock is registered under the Exchange Act, in
shares of Common Stock owned by the Nonemployee Director for at least six months
(or any shorter period necessary to avoid adverse accounting consequences to the
Company) having a fair market value equal to the aggregate option exercise price
on the date preceding the date of exercise;



--------------------------------------------------------------------------------

(iii) if and so long as the Common Stock is registered under the Exchange Act,
by delivery of a properly executed exercise notice, together with irrevocable
instructions to a broker, to promptly deliver to the Company the amount of
proceeds to pay the exercise price, all in accordance with the regulations of
the Federal Reserve Board; or

(iv) payment by a combination of methods of payment described above.

 

  (e) Term of Options

The term of each Option commences on the date it is granted and, unless sooner
terminated as set forth herein, expires on the date five (5) years from the date
of grant (the “Expiration Date”). If the Nonemployee Director’s service
terminates for any reason, the Option shall terminate on the earlier of the
Expiration Date or the date twelve (12) months following the date of termination
of service. In any and all circumstances, an Option may be exercised following
termination of the Nonemployee Director’s service as a Nonemployee Director of
the Company only as to that number of shares as to which it was exercisable on
the date of termination of such service under the provisions of Section 2(b).

 

3. Restricted Stock Awards

 

  (a) Grant of Restricted Stock

 

  (i) Annual Restricted Stock Grant

Beginning with the 2007 Annual Meeting of Stockholders, immediately following
each Annual Meeting of Stockholders, each Board member who is then a Nonemployee
Director shall automatically be granted a Restricted Stock Grant (the “Annual
Restricted Stock Grant”), as follows:

(1) the Chairman of the Board, if he or she is a Nonemployee Director, shall
automatically be granted an Annual Restricted Stock Grant with a value of
$105,000, based on the Fair Market Value of the Common Stock on the date of
grant, with any fractional share rounded to the nearest whole share (0.5 to be
rounded up), on the terms and conditions set forth herein; and

(2) each other Nonemployee Director shall automatically be granted an Annual
Restricted Stock Grant with a value of $75,000, based on the Fair Market Value
of the Common Stock on the date of grant, with any fractional share rounded to
the nearest whole share (0.5 to be rounded up), on the terms and conditions set
forth herein.

 

  (ii) Prorated Restricted Stock Grant

Beginning with the 2007 Annual Meeting of Stockholders, upon a Nonemployee
Director’s initial election or appointment to the Board on a date other than the
date of an



--------------------------------------------------------------------------------

Annual Meeting of Stockholders, each such Nonemployee Director shall
automatically be granted a prorated Annual Restricted Stock Grant (a “Prorated
Restricted Stock Grant”), based on the number of full calendar months between
the date of initial election or appointment and the date of the first
anniversary of the then last Annual Meeting of Stockholders.

 

  (b) Vesting of Restricted Stock

Each Annual Restricted Stock Grant shall fully vest and no longer be subject to
forfeiture to the Company on the first anniversary of the date of grant.

Each Prorated Restricted Stock Grant shall fully vest and no longer be subject
to forfeiture to the Company on the first anniversary of the date of grant for
the then last Annual Restricted Stock Grant granted hereunder.

In the event a Nonemployee Director’s service terminates for any reason prior to
vesting of a Restricted Stock Grant, the shares subject to such Restricted Stock
Grant will be forfeited to the Company.

 

4. Effect of Certain Transactions

In the event of a merger, reorganization or sale of substantially all of the
assets of the Company, (a) the vesting of each Option shall accelerate such that
each Option may be exercised with respect to 100% of the shares, and the Options
shall terminate if not exercised prior to such event, and (b) the vesting of
each Restricted Stock Grant shall accelerate and the shares subject to such
grant shall no longer be subject to forfeiture upon such event.

 

5. Amendment

The Board may amend the provisions contained herein in such respects as it deems
advisable. Any such amendment shall not, without the consent of the Nonemployee
Director, impair or diminish any rights of a Nonemployee Director under an
outstanding equity grant.

 

6. Effective Date

The Program shall become effective upon adoption by the Board.

Provisions of the Plan (including any amendments) that are not discussed above,
to the extent applicable to Nonemployee Directors, shall continue to govern the
terms and conditions of any equity grants to Nonemployee Directors under the
Program.